FINAL TERM SHEET Issuer-Represented Free Writing Prospectus Filed Pursuant to Rule 433 Supplementing the Preliminary Prospectus, dated August 20, 2012 Registration No. 333-183200 WSFS Financial Corporation 6.25% SENIOR NOTES DUE SEPTEMBER 1, 2019 FINAL TERMS AND CONDITIONS Issuer: WSFS Financial Corporation Type of Security: Senior Notes Aggregate Principal Amount: Trade Date: August 21, 2012 Settlement Date (T+4): August 27, 2012 Final Maturity Date: September 1, 2019 Coupon: 6.25% Issue Price: 100.00% Optional Redemption Date: Redeemable, in whole or in part, by the Issuer on September 1, 2017 or on any scheduled interest payment date thereafter, at 100% of the principal amount of the Senior Notes, plus accrued and unpaid interest thereon to the redemption date. Interest Payment Dates: Quarterly in arrears on the 1st day of each September, December, March and June commencing on December 1, 2012 Day Count Convention: 30/360, unadjusted Denominations: $25 denominations and $25 integral multiples thereof CUSIP: Sole Book-Running Manager: Sandler O’Neill + Partners, L.P. Co-Lead Manager: Keefe, Bruyette & Woods, Inc. Co-Managers: Boenning & Scattergood, Inc. Janney Montgomery Scott LLC The Issuer has filed a registration statement (including a prospectus supplement) on Form S-3 (File No. 333-183200) with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates. Before you invest, you should read the prospectus in the registration statement and the other documents the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, you can request the prospectus by calling Sandler O’Neill at (866) 805-4128.
